—Determination of respondent New York State Department of Social Services dated November 21, 1996, which, after a hearing, affirmed the determination of respondent New York City Department of Social Services to discontinue petitioner’s Home Relief and Medical Assistance benefits for 90 days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Huff, J.], entered May 30, 1997) dismissed, without costs.
Respondents’ determination that petitioner’s non-compliance with the Work Experience Program (WEP) was willful and without good cause was supported by substantial evidence. The record discloses that petitioner, a WEP participant on two prior occasions, admitted that he received the work appointment notice requesting his appearance at the Office of Employment Services on September 17, 1996 for a work assignment assessment, but failed to call or visit the office, even after he realized at or near the appointment date that he had “misplaced” the appointment notice (see, Matter of Bonilla v New York State Dept. of Social Servs., 219 AD2d 526, lv denied 87 NY2d 807). Concur — Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.